Case 1:19-cv-04746-GBD Document 53 Filed 04/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK.

MARGARITO FERNANDEZ RODRIGUEZ,
individually and on behalf of others similarly situated,

  

Case No.: 1:19-CV-04746-GBD
Plaintiffs,
JUDGMENT

~against-

SMA DELI GROCERY, CORP. (D/B/A
CASA DORO GOURMET DELD,
MOHAMED ALROBYE (A.K.A. MOHAMED
ALROBEAL), AHMED ALROBYE (A.K.A.
AHMED ALROBEAL) , SHAREQI DOE,
SHARIF OTHMAN, and JAMAL OTHMAN,

Defendants

 

On Vac fl Oe Plaintiffs filed notice(s) of acceptance of offer of
judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure;

NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

That the Plaintiff MARGARITO FERNANDEZ RODRIGUEZ, has judgment against
Defendants SMA DELI GROCERY, CORP. (D/B/A CASA DORO GOURMET DELD,
MOHAMED ALROBYE (A.K.A. MOHAMED ALROBEAL), AHMED ALROBYE (A.K.A,
AHMED ALROBEAL), SHARIF OTHMAN, and JAMAL OTHMAN, jointly and severally, in the
amount of $121,000.00 (one hundred twenty-one thousand dollars and zero cents exactly) which 1s

inclusive of attorneys’ fees and costs.

'APR 0 2021

Dated: , 2021 Soo ERED, a
J

 

 

 
